Order entered October 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01225-CR

                    RICARDO ONTIVEROS RODRIGUEZ, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-82359-2013

                                           ORDER
       The Court has before it appellant’s October 13, 2014 motion to dismiss the appeal. The

motion is signed by counsel only, and in the motion, counsel states that appellant refused to

execute the necessary documents for dismissal. Counsel further states that appellant indicated he

did not wish to pursue the appeal. Texas Rule of Appellate Procedure 42.2(a)requires that a

motion to voluntarily dismiss an appeal must be signed by both the appellant and the appellant’s

attorney. TEX. R. APP. P. 42.2(a). Therefore, the Court cannot grant the motion as it is.

Moreover, nothing in the motion reflects appellant has escaped from custody, the basis on which

an appeal may be involuntarily dismissed. See TEX. R. APP. P. 42.4. Accordingly, we DENY the

October 13, 2014 motion to dismiss the appeal.

       We ORDER the trial court to make findings of fact regarding the following.
               Whether appellant desires to pursue the appeal. If the trial court determines that
                appellant does not desire to pursue the appeal, it shall make a finding to that
                effect.

               If the trial court finds that appellant does desire to pursue the appeal, it shall next
                determine whether appellant intends to retain counsel to represent him on the
                appeal. If the trial court determines that appellant intends to retain counsel, the
                trial court shall make a finding as to the name, State Bar number, mailing address,
                and e-mail address for retained counsel.

               If the trial court finds that appellant does not intend to retain counsel, the trial
                court shall determine whether Malcolm Miranda will remain as appellant’s court-
                appointed counsel.

       We ORDER the trial court to transmit its written findings of fact, any supporting

documentation, and any orders to this Court within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court; Malcolm Miranda; and

John Rolater.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                       /s/     ADA BROWN
                                                               JUSTICE